 Case 1:21-cr-00024-JMS Document 6 Filed 03/04/21 Page 1 of 2             PageID #: 19


                                                                      FILED IN THE
                                                             UNITED STATES DISTRICT COURT
JUDITH A. PHILIPS                                                 DISTRICT OF HAWAII
                                                                 March 4, 2021            (jo)
Acting United States Attorney                                 Michelle Ry n ne, Clerk of Court

District of Hawaii

MARK A. INCIONG         CA BAR #163443
Assistant U.S. Attorney
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: Mark.Inciong@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,                     ) CR. NO. 21-00024 JMS
                                              )
                      Plaintiff,              ) NOTICE OF RELATED CASE
                                              )
    vs.                                       )
                                              )
PATRICK CACAYORIN,              (01)          )
BRADLEY PEARL,                  (02)          )
JEROME AQUIAT,                  (03)          )
                                              )
                      Defendants.


                         NOTICE OF RELATED CASE

      Pursuant to Hawaii Local Rule 40.2 and Crim. Local Rule 12.3 , the United

States Attorney gives notice herein that the above-captioned Indictment involves
 Case 1:21-cr-00024-JMS Document 6 Filed 03/04/21 Page 2 of 2         PageID #: 20




the same transaction(s) and subject matter as the following previous proceedings:

United States v. Aaron Osalvo, et al., Cr. No. 16-00325 DKW.

      DATED: March 4, 2021 at Honolulu, Hawaii.

                                            Respectfully submitted,

                                            JUDITH A. PHILIPS
                                            Acting United States Attorney
                                            District of Hawaii

                                                 /s/ Mark A. Inciong
                                            By___________________________
                                              MARK A. INCIONG
                                              Assistant U.S. Attorney

                                            Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA




                                        2
